EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.The Credit Bureau Risk Scores referenced in the following tables with respect to substantially all of the Mortgage Loans were obtained from one or more credit reporting agencies in connection with the origination of those Mortgage Loans. In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 5 838,569 0.31 167,714 7.793 359.74 616 71.9 2/28 6-month LIBOR 361 64,970,598 24.15 179,974 9.125 359.51 585 81.1 2/386-month LIBOR 349 82,142,473 30.54 235,365 8.454 479.72 577 74.1 2/28 6-month LIBOR – 60-month Interest Only 24 5,712,105 2.12 238,004 7.885 359.59 650 83.8 2/28 6-month LIBOR –40/30-Year Balloon 29 7,572,467 2.82 261,120 8.117 359.15 577 69.6 2/28 6-month LIBOR –50/30- Year Balloon 1 209,310 0.08 209,310 7.690 357.00 634 93.5 3/27 6-month LIBOR 30 5,364,829 1.99 178,828 8.781 358.60 598 70.7 3/37 6-month LIBOR 17 3,385,998 1.26 199,176 8.550 479.87 580 76.4 3/27 6-month LIBOR – 60-month Interest Only 1 396,000 0.15 396,000 7.100 358.00 638 90.0 3/27 6-month LIBOR –40/30- Year Balloon 3 591,760 0.22 197,253 8.622 358.37 621 77.9 3/27 6-month LIBOR –50/30- Year Balloon 1 246,887 0.09 246,887 6.405 358.00 602 64.2 5/25 6-month LIBOR 11 1,897,162 0.71 172,469 8.506 359.92 589 74.4 5/35 6-month LIBOR 11 2,859,601 1.06 259,964 7.732 479.92 583 64.8 5/25 6-month LIBOR – 120-month Interest Only 1 139,000 0.05 139,000 7.500 360.00 676 77.2 10-Year Fixed 2 169,500 0.06 84,750 8.765 120.00 597 74.0 15-Year Fixed 15 1,982,025 0.74 132,135 8.846 179.84 590 69.1 20-Year Fixed 9 1,168,880 0.43 129,876 8.364 240.00 583 68.5 25-Year Fixed 1 235,000 0.09 235,000 10.500 300.00 592 78.3 30-Year Fixed 352 60,050,034 22.32 170,597 8.522 359.74 598 73.5 30-Year Fixed – Credit Comeback 16 2,329,927 0.87 145,620 8.621 359.75 606 73.1 40-Year Fixed 97 18,738,648 6.97 193,182 8.244 479.74 595 73.3 40-Year Fixed – Credit Comeback 4 766,265 0.28 191,566 10.110 479.66 543 82.4 30-Year Fixed – 60-month Interest Only 15 3,717,997 1.38 247,866 7.189 359.95 653 72.5 40/30- Year Fixed Balloon 18 3,314,768 1.23 184,154 8.107 359.63 590 66.1 50/30- Year Fixed Balloon 1 199,926 0.07 199,926 6.999 358.00 681 81.6 Total 1,374 268,999,729 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 467 87,938,687 32.69 188,306 8.884 359.41 591 79.4 ARM 480 377 88,388,072 32.86 234,451 8.435 479.73 577 73.9 Fixed 120 2 169,500 0.06 84,750 8.765 120.00 597 74.0 Fixed 180 15 1,982,025 0.74 132,135 8.846 179.84 590 69.1 Fixed 240 9 1,168,880 0.43 129,876 8.364 240.00 583 68.5 Fixed 300 1 235,000 0.09 235,000 10.500 300.00 592 78.3 Fixed 360 402 69,612,653 25.88 173,166 8.430 359.74 601 73.1 Fixed 480 101 19,504,913 7.25 193,118 8.317 479.73 593 73.7 Total 1,374 268,999,729 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 4 189,700 0.07 47,425 12.386 391.63 565 74.0 50,000.01 – 75,000.00 53 3,317,879 1.23 62,601 10.761 354.04 590 73.7 75,000.01 – 100,000.00 96 8,517,172 3.17 88,721 9.641 372.14 584 74.2 100,000.01 – 150,000.00 318 40,021,076 14.88 125,852 9.029 386.77 584 76.8 150,000.01 – 200,000.00 324 56,639,185 21.06 174,812 8.766 395.69 584 76.2 200,000.01 – 250,000.00 250 55,669,476 20.69 222,678 8.278 406.36 596 75.6 250,000.01 – 300,000.00 141 38,847,303 14.44 275,513 8.367 417.92 588 74.8 300,000.01 – 350,000.00 108 35,023,218 13.02 324,289 8.242 419.44 591 73.5 350,000.01 – 400,000.00 61 22,846,783 8.49 374,537 8.276 430.38 590 74.8 400,000.01 – 450,000.00 17 6,985,472 2.60 410,910 8.275 437.03 604 78.1 450,000.01 – 500,000.00 2 942,465 0.35 471,233 8.145 419.49 593 69.4 Total 1,374 268,999,729 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 6 685,300 0.25 114,217 9.247 360.00 593 85.4 Alaska 5 1,040,426 0.39 208,085 8.877 358.30 589 81.1 Arizona 46 8,490,556 3.16 184,577 8.482 408.59 610 80.1 Arkansas 5 491,748 0.18 98,350 9.984 360.00 559 74.4 California 266 70,105,588 26.06 263,555 7.966 432.68 584 66.0 Colorado 13 2,712,804 1.01 208,677 9.510 406.26 595 84.4 Connecticut 27 5,702,250 2.12 211,194 8.767 402.19 589 80.0 Delaware 2 414,000 0.15 207,000 7.424 393.91 587 85.8 District of Columbia 4 813,250 0.30 203,313 8.751 360.00 592 69.5 Florida 191 36,418,926 13.54 190,675 8.641 406.45 589 78.1 Georgia 50 8,037,622 2.99 160,752 9.588 366.81 588 83.1 Hawaii 3 1,106,159 0.41 368,720 8.115 441.77 605 76.7 Idaho 11 1,862,872 0.69 169,352 8.465 399.81 591 80.2 Illinois 44 7,657,942 2.85 174,044 8.933 406.75 595 81.4 Indiana 10 1,015,137 0.38 101,514 9.657 374.04 592 83.6 Iowa 5 955,982 0.36 191,196 9.132 359.48 634 88.3 Kansas 5 580,745 0.22 116,149 9.617 377.64 594 84.5 Kentucky 7 843,558 0.31 120,508 9.834 372.30 572 76.8 Louisiana 16 2,263,356 0.84 141,460 9.293 377.61 566 75.2 Maine 6 905,900 0.34 150,983 8.343 356.52 615 84.1 Maryland 44 9,422,786 3.50 214,154 8.710 433.50 584 77.3 Massachusetts 44 11,321,684 4.21 257,311 8.149 413.58 582 76.3 Michigan 19 2,221,435 0.83 116,918 9.222 364.66 595 74.7 Minnesota 24 4,152,225 1.54 173,009 8.827 378.25 610 81.5 Mississippi 8 1,064,448 0.40 133,056 9.119 377.08 608 83.4 Missouri 23 2,959,517 1.10 128,675 10.037 374.43 590 87.9 Montana 1 123,000 0.05 123,000 9.450 360.00 644 75.0 Nebraska 1 180,000 0.07 180,000 8.750 360.00 598 81.8 Nevada 19 4,068,170 1.51 214,114 8.458 387.18 597 81.6 New Hampshire 13 2,457,922 0.91 189,071 9.108 368.13 561 77.4 New Jersey 40 9,585,536 3.56 239,638 8.728 397.73 589 75.1 New Mexico 17 2,584,300 0.96 152,018 9.135 382.40 589 81.3 New York 45 10,880,427 4.04 241,787 8.341 406.17 598 69.8 North Carolina 37 4,928,460 1.83 133,202 9.488 380.86 597 78.0 North Dakota 2 231,932 0.09 115,966 7.793 356.43 603 85.5 Ohio 15 1,453,400 0.54 96,893 11.184 379.71 589 87.3 Oklahoma 6 680,258 0.25 113,376 9.096 358.64 627 91.3 Oregon 13 2,566,460 0.95 197,420 8.704 417.81 575 80.5 Pennsylvania 41 6,108,637 2.27 148,991 9.042 374.26 582 80.1 Rhode Island 3 567,700 0.21 189,233 7.701 403.97 623 70.7 South Carolina 10 1,669,623 0.62 166,962 9.354 386.21 597 73.7 South Dakota 1 137,500 0.05 137,500 8.550 360.00 601 79.5 Tennessee 26 3,512,768 1.31 135,106 9.657 375.67 579 86.0 Texas 70 9,398,878 3.49 134,270 8.685 357.12 590 76.5 Utah 26 4,621,819 1.72 177,762 8.549 399.67 595 80.4 Vermont 4 579,599 0.22 144,900 8.533 359.65 581 63.6 Virginia 51 9,533,808 3.54 186,937 8.629 409.21 581 80.1 Washington 31 7,097,398 2.64 228,948 8.014 411.42 601 78.5 West Virginia 1 140,250 0.05 140,250 9.875 360.00 636 91.1 Wisconsin 11 1,603,416 0.60 145,765 9.595 375.94 607 82.3 Wyoming 6 1,042,250 0.39 173,708 9.748 424.26 553 86.2 Total 1,374 268,999,729 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 95 17,180,648 6.39 180,849 8.156 406.74 580 40.8 50.01 – 55.00 47 9,088,412 3.38 193,370 8.063 416.33 575 52.8 55.01 – 60.00 62 13,672,644 5.08 220,527 7.572 407.09 592 57.6 60.01 – 65.00 85 17,343,123 6.45 204,037 8.052 414.45 579 63.4 65.01 – 70.00 123 27,203,189 10.11 221,164 8.197 408.73 577 68.6 70.01 – 75.00 164 33,069,136 12.29 201,641 8.371 413.90 585 74.1 75.01 – 80.00 271 52,746,564 19.61 194,637 8.500 408.82 587 79.1 80.01 – 85.00 182 34,614,114 12.87 190,187 8.966 406.92 586 84.2 85.01 – 90.00 258 48,262,643 17.94 187,065 9.173 392.40 599 89.6 90.01 – 95.00 84 15,501,416 5.76 184,541 9.397 393.01 630 94.6 95.01 – 100.00 3 317,841 0.12 105,947 11.539 395.39 631 100.0 Total 1,374 268,999,729 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 95 17,180,648 6.39 180,849 8.156 406.74 580 40.8 50.01 – 55.00 47 9,088,412 3.38 193,370 8.063 416.33 575 52.8 55.01 – 60.00 61 13,553,644 5.04 222,191 7.543 407.51 591 57.6 60.01 – 65.00 85 17,343,123 6.45 204,037 8.052 414.45 579 63.4 65.01 – 70.00 122 26,840,189 9.98 220,002 8.174 409.39 577 68.6 70.01 – 75.00 165 33,432,136 12.43 202,619 8.387 413.32 584 74.0 75.01 – 80.00 265 51,660,406 19.20 194,945 8.505 408.03 587 79.1 80.01 – 85.00 183 34,733,114 12.91 189,798 8.973 406.76 587 84.1 85.01 – 90.00 261 49,068,643 18.24 188,002 9.154 393.84 598 89.4 90.01 – 95.00 84 15,501,416 5.76 184,541 9.397 393.01 630 94.6 95.01 – 100.00 6 597,999 0.22 99,667 10.253 374.02 615 90.6 Total 1,374 268,999,729 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 5.500 1 252,000 0.09 252,000 5.250 480.00 654 60.0 5.501 – 6.000 6 1,755,810 0.65 292,635 5.861 449.42 617 64.3 6.001 – 6.500 47 10,390,804 3.86 221,081 6.404 418.02 614 65.7 6.501 – 7.000 87 20,588,847 7.65 236,653 6.838 402.40 616 70.7 7.001 – 7.500 128 28,423,853 10.57 222,061 7.347 410.90 602 68.7 7.501 – 8.000 200 43,211,918 16.06 216,060 7.810 413.00 594 71.5 8.001 – 8.500 169 33,426,397 12.43 197,789 8.305 404.39 596 75.9 8.501 – 9.000 228 45,372,492 16.87 199,002 8.818 402.94 586 78.4 9.001 – 9.500 124 24,249,308 9.01 195,559 9.305 409.35 583 79.1 9.501 – 10.000 146 26,432,119 9.83 181,042 9.795 401.98 572 79.5 10.001 – 10.500 81 13,387,285 4.98 165,275 10.303 395.68 563 79.6 10.501 – 11.000 63 10,515,603 3.91 166,914 10.749 399.31 562 84.4 11.001 – 11.500 39 5,035,280 1.87 129,110 11.275 385.12 559 84.7 11.501 – 12.000 37 4,389,757 1.63 118,642 11.799 382.59 553 79.8 12.001 – 12.500 7 822,480 0.31 117,497 12.252 410.50 586 89.2 12.501 – 13.000 4 278,850 0.10 69,713 12.740 360.00 620 84.4 13.001 – 13.500 2 165,300 0.06 82,650 13.219 360.00 547 88.5 13.501 – 14.000 3 186,425 0.07 62,142 13.838 360.00 593 90.8 Greater than 14.000 2 115,200 0.04 57,600 14.845 360.00 597 90.0 Total 1,374 268,999,729 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,137 219,922,260 81.76 193,423 8.568 407.08 589 75.5 Planned Unit Development 146 30,753,302 11.43 210,639 8.613 401.90 586 78.1 Low-Rise Condominium 57 10,303,708 3.83 180,767 8.523 383.01 596 74.8 Two-Family Home 29 6,834,975 2.54 235,689 8.717 419.09 594 66.6 Four-Family Home 2 432,082 0.16 216,041 7.620 390.08 617 45.9 High-Rise Condominium 2 410,000 0.15 205,000 9.762 360.00 559 66.7 Three-Family Home 1 343,402 0.13 343,402 9.800 359.00 543 55.6 Total 1,374 268,999,729 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,150 234,855,682 87.31 204,222 8.499 408.52 588 74.6 Refinance – Rate/Term 116 20,836,450 7.75 179,625 8.478 389.01 595 78.5 Purchase 108 13,307,598 4.95 123,218 10.094 382.25 600 84.9 Total 1,374 268,999,729 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 1,329 262,440,420 97.56 197,472 8.552 406.22 588 75.4 Investment Property 38 5,156,551 1.92 135,699 9.822 387.30 618 77.3 Second Home 7 1,402,759 0.52 200,394 8.540 378.31 631 77.4 Total 1,374 268,999,729 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 2 169,500 0.06 84,750 8.765 120.00 597 74.0 121 – 180 15 1,982,025 0.74 132,135 8.846 179.84 590 69.1 181 – 300 10 1,403,880 0.52 140,388 8.721 250.04 584 70.1 301 – 360 869 157,551,339 58.57 181,302 8.684 359.56 595 76.6 Greater than 360 478 107,892,985 40.11 225,718 8.413 479.73 580 73.9 Total 1,374 268,999,729 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,090 206,352,687 76.71 189,314 8.483 406.70 585 76.9 Stated Income 284 62,647,043 23.29 220,588 8.885 402.47 601 70.6 Total 1,374 268,999,729 100.00 6 Credit Bureau Risk Scores for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 741 – 760 1 55,350 0.02 55,350 11.300 360.00 758 90.0 721 – 740 1 84,150 0.03 84,150 9.800 360.00 734 85.0 701 – 720 8 1,658,018 0.62 207,252 7.967 412.09 708 73.3 681 – 700 18 4,389,856 1.63 243,881 7.568 375.02 687 81.8 661 – 680 56 12,016,179 4.47 214,575 8.090 380.67 669 78.3 641 – 660 111 22,677,939 8.43 204,306 8.004 389.32 650 77.4 621 – 640 145 28,306,047 10.52 195,214 8.156 397.64 631 76.9 601 – 620 189 35,792,157 13.31 189,376 8.487 400.47 610 77.2 581 – 600 216 43,226,122 16.07 200,121 8.405 413.29 591 77.3 561 – 580 219 43,186,313 16.05 197,198 8.630 412.56 570 74.3 541 – 560 175 33,459,179 12.44 191,195 8.867 406.43 551 74.3 521 – 540 149 27,886,332 10.37 187,157 9.237 417.89 530 73.0 501 – 520 83 15,824,406 5.88 190,655 9.576 420.35 510 67.2 500 or Less 3 437,681 0.16 145,894 9.251 407.87 500 61.3 Total 1,374 268,999,729 100.00 Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,032 199,036,456 73.99 192,865 8.516 402.35 596 77.3 A- 102 22,157,112 8.24 217,227 8.600 407.89 571 75.0 B 136 26,854,678 9.98 197,461 8.840 418.48 570 71.5 C 93 19,295,432 7.17 207,478 8.793 418.59 565 64.1 C- 4 633,900 0.24 158,475 8.826 416.79 577 60.8 D 7 1,022,152 0.38 146,022 8.750 428.51 556 54.8 Total 1,374 268,999,729 100.00 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 396 69,813,271 25.95 176,296 8.971 399.74 590 76.9 12 86 20,100,333 7.47 233,725 8.736 409.82 584 69.6 24 604 125,658,723 46.71 208,044 8.514 417.97 585 76.6 36 288 53,427,403 19.86 185,512 8.148 383.15 599 73.0 Total 1,374 268,999,729 100.00 7 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
